DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner thanks applicant for response to the election requirement. Applicant’s election of Group I: Claims 1 – 6 and cancellation of Claims 7 – 13, is acknowledged.  

Claim Objections
Claims 1 – 6 are objected to because of the following informalities:  
Claims 1 – 6
Claims 1 – 6 are objected to because they include reference characters.  Although reference characters are permitted, over the course of prosecution, claims, drawings, or specifications may be amended and reference characters may need to be changed. Therefore, it is suggested that the reference characters in the claims are removed for ease of amending and clarity of the record during prosecution. 
Claim 1:
The terms wiredly in claim 1 should be “wired”.
The term: “wherein, further comprising” in paragraph 3 of claim 1 should read “
Claim 2: 
The term: “The handheld three-dimensional ultrasound imaging system according to claim 1, wherein, further comprises a positioning reference device” should read: “The handheld three-dimensional ultrasound imaging system according to claim 1, 

Appropriate correction is required.

Claim Interpretation
Claim 6 states: “localization image”. The broadest reasonable interpretation of the term: “Localization image” based on applicants invention is a representation/image that is intended to be used for locating. If applicant does not intend this interpretation of “localization image”, applicant may amend the claims. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 states: “a handheld three-dimensional spatial positing system… and used for independently positioning a three-dimensional position and angle information of the handheld ultrasound probe”. It is unclear how the system positions a position and information. Examiner understand applicant’s limitation as the system generates three dimensions position and angle information of the handheld ultrasound probe. However, the sentence of “positioning a three-dimensional position and angle information” causes confusion and appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandey et al. (US 20170215841 A1). 

Regarding claim 1, Pandey teaches a handheld three-dimensional ultrasound imaging system ([0023]: “Referring to FIG. 1, an imaging apparatus 100”; [0064]: “The described imaging system provides many non-limiting advantages over prior systems. For example... 3D scans can be created…”; and [0039]: “The operator may be free to move the transducer in any direction” – As the operator moves the transducer, the transducer is “hand held” furthermore paragraph 29 discusses that the hand of the operator holding the transducer) comprising a handheld ultrasound probe ([0023]: “a transducer 110”), used for scanning and obtaining an ultrasound image ([0036]: “Post-scanning, the IMU ([inertial measurement unit]) recalibration rate may be re-calculated either by the imaging device 100 itself or by a cloud server with a higher calibration rate is used to prepare a more refined the ultrasonic images”)
a display (See Display in Figs. 5 - 6), control and processing terminal (Fig. 9: “Processing Unit 502”), connected to the handheld ultrasound probe wired or wireless; wherein (See Fig. 9 showing wired hardware connections vs wireless connections), further comprising: 
a handheld three-dimensional spatial positioning system (0079: “inertial measurement unit 140”) connected to the handheld ultrasound probe ([0034]: “In an embodiment, the transducer 110 may include an inertial measurement unit 140 disposed inside or fixedly coupled to a housing of the transducer 110”) moving with movement of the handheld ultrasound probe (As unit 140 is disposed inside or attached to the transducers, it moves with the transducer), connected to the display, control and processing terminal wiredly or wirelessly (See Fig. 9 showing wired hardware connections vs wireless connections), and used for independently positioning a three-dimensional position and angle information of the handheld ultrasound probe ([0034]: “ The inertial measurement unit 140 may measure relative movements of the transducer 110 during a scan. An inertial measurement unit may include 3 axis gyroscopes and accelerometers that may track relative motion in all three (x, y and z) axis as well as rotation”).

Regarding claim 2, Pandey teaches the handheld three-dimensional ultrasound imaging system according to claim 1, wherein, further comprises a positioning reference device (See Fig. 1 – Markers 202), located outside the handheld ultrasound probe ([0025]: “The body 200 to be scanned may include one or more markers 202a-202c”) used for providing positioning reference for the handheld three-dimensional spatial positioning system ([0028]: “The calibration indicia 202a-202c disposed on the body may provide further precision in the location determination as they may be used to cancel out movement of the camera 120 and determine the coordinate position of the transducer 110 relative to the calibration indicia 202a-202c”).  

Regarding claim 3, Pandey teaches wherein, the handheld three-dimensional spatial positioning system is positioned inside the handheld ultrasound probe ([0034]: “In an embodiment, the transducer 110 may include an inertial measurement unit 140 disposed inside or fixedly coupled to a housing of the transducer 110”).  

Regarding claim 4, Pandey teaches wherein, the handheld three-dimensional spatial positioning system (Fig. 1: “inertial measurement unit 140”) is an accelerometer or a gyroscope mounted on the handheld ultrasound probe used for obtaining an acceleration or an angular acceleration of the handheld ultrasound probe, and {STDGWG-19033-USPT/01440941v1 }Page 2 of 4then obtaining a moving distance and a rotation angle of the handheld ultrasound probe ([0034]: “An inertial measurement unit may include 3 axis gyroscopes and accelerometers that may track relative motion in all three (x, y and z) axis as well as rotation” – A accelerometer tracks the acceleration of the probe and a gyroscopes obtains angular acceleration. The relative motion tracked in the x and y axis serves as the moving distance and the tracking of rotation serves as the obtaining of the rotation angle).  

Regarding claim 5, Pandey teaches, the positioning reference device is a localization image arranged on a part to be tested ([0028]: The calibration indicia 202a-202c disposed on the body may provide further precision in the location determination as they may be used to cancel out movement of the camera 120 and determine the coordinate position of the transducer 110 relative to the calibration indicia 202a-202c. The indicia 202a-202c may have a pattern different than and distinct from the pattern of the surface 112 to facilitate the detection of the transducer by the camera 112.”  - See claim interpretation section on the term localization image. As the markers 202 have patterns (image) that help in locating the transducer they are “localization images”) and the handheld three-dimensional spatial positioning system comprises a camera used for detecting a position of the localization image and providing positioning reference ([0025]: “The indicia on the surface 112 and/or the body 200 may also be active. For example, it may include an LED and/or emit a visible, laser, infrared, ultraviolet, electromagnetic or ultrasound signal to be detected by the camera 120 and/or the camera 130”), and an accelerometer or an angular velocity meter used for obtaining an acceleration or an angular acceleration of the handheld ultrasound probe and then obtaining a moving distance and a rotation angle of the handheld ultrasound probe ([0034]: “An inertial measurement unit may include 3 axis gyroscopes and accelerometers that may track relative motion in all three (x, y and z) axis as well as rotation” – A accelerometer tracks the acceleration of the probe and a gyroscopes obtains angular acceleration. The relative motion tracked in the x and y axis serves as the moving distance and the tracking of rotation serves as the obtaining of the rotation angle).  
Regarding claim 6, Pandey teaches the handheld three-dimensional ultrasound imaging system according to claim 1, wherein, further comprises a cloud database ([0087]: “In an example, the communication unit 508 may communicate with a server 512 through a network 510”), connected to the display, control and processing terminal communicatively (See fig. 9 showing the connections of the various units), used for processing the ultrasound image and the three-dimensional position and angle information obtained from the display, control and processing terminal  through a wireless or wired data transmission device (See Fig. 9), and returning data processing results to the display, control and processing terminal ([0077]: “The use of a GPU for the image processing techniques described herein may provide advantages in processing time and accuracy particularly in the context of analyzing imaging data to detect the location of the transducer and spatially map the location of the transducer on a coordinate system” and see Figures 5 – 6)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 10:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

	/Bill Thomson/            Supervisory Patent Examiner, Art Unit 3793